[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT                 FILED
                     ________________________     U.S. COURT OF APPEALS
                                                    ELEVENTH CIRCUIT
                                                       November 15, 2007
                           No. 06-15683                THOMAS K. KAHN
                       Non-Argument Calendar               CLERK
                     ________________________

                D. C. Docket No. 05-00365-CR-T-27-TBM

UNITED STATES OF AMERICA,


                                                        Plaintiff-Appellee,

                               versus

ULPIANO MINA,

                                                   Defendant-Appellant.

                     ________________________

                           No. 06-15741
                       Non-Argument Calendar
                     ________________________

                D. C. Docket No. 05-00365-CR-T-27TBM

UNITED STATES OF AMERICA,


                                                        Plaintiff-Appellee,

                               versus
TEOFILO RENTERIA-BRAVO,

                                                 Defendant-Appellant.

                   ________________________

                         No. 06-15766
                     Non-Argument Calendar
                   ________________________

              D. C. Docket No. 05-00365-CR-T-27-TBM

UNITED STATES OF AMERICA,


                                                      Plaintiff-Appellee,

                             versus

RICHAR VALLECILLA-VELEZ,

                                                 Defendant-Appellant.

                   ________________________

                         No. 06-15768
                     Non-Argument Calendar
                   ________________________

              D. C. Docket No. 05-00365-CR-T-27-TBM

UNITED STATES OF AMERICA,


                                                      Plaintiff-Appellee,

                             versus



                                2
JOSE CARLOS BELALCAZAR-VALLEALLA,

                                                 Defendant-Appellant.

                   ________________________

                         No. 06-15769
                     Non-Argument Calendar
                   ________________________

              D. C. Docket No. 05-00365-CR-T-27-TBM

UNITED STATES OF AMERICA,


                                                      Plaintiff-Appellee,

                             versus

LEONARDO ANCHICO-JIMENEZ,

                                                 Defendant-Appellant.

                   ________________________

                         No. 06-15770
                     Non-Argument Calendar
                   ________________________

              D. C. Docket No. 05-00365-CR-T-27-TBM

UNITED STATES OF AMERICA,


                                                      Plaintiff-Appellee,

                             versus



                                3
SERGIO PORTOCARRERO-REINA,

                                                 Defendant-Appellant.

                    ________________________

                          No. 06-15869
                      Non-Argument Calendar
                    ________________________

              D. C. Docket No. 05-00365-CR-T-27-TBM

UNITED STATES OF AMERICA,


                                                      Plaintiff-Appellee,

                             versus

VIRGILIO CAICEDO,

                                                 Defendant-Appellant.

                    ________________________

                          No. 06-15910
                      Non-Argument Calendar
                    ________________________

              D. C. Docket No. 05-00365-CR-T-27-TBM

UNITED STATES OF AMERICA,


                                                      Plaintiff-Appellee,

                             versus
BENITO MURILLO-CUERO,

                                                 Defendant-Appellant.

                                4
                           ________________________

                   Appeals from the United States District Court
                        for the Middle District of Florida
                         _________________________

                               (November 15, 2007)

Before MARCUS, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

      In these consolidated appeals, Ulpiano Mina, Sergio Portocarrero-Reina,

Virgilio Caicedo, Teofilo Renteria-Bravo, Leonardo Anchico-Jimenez, Richar

Vallecilla-Velez, Jose Carlos Belalcazar-Vallealla, and Benito Murillo-Cuero

appeal their convictions for possession with intent to distribute five kilograms or

more of cocaine while on board a vessel subject to the jurisdiction of the United

States and conspiracy to possess with intent to distribute five kilograms or more of

cocaine while on board a vessel subject to the jurisdiction of the United States. See

46 U.S.C. app. §§ 1903(a), (g), (j) (1994); 18 U.S.C § 2; 21 U.S.C. §

960(b)(1)(B)(ii). Mina, Belalcazar-Vallealla, Vallecilla-Velez, and Murillo-Cuero

also appeal their sentences imposed by the district court.

      The defendants present three arguments. First, all of the defendants contend

that the district court lacked subject matter jurisdiction. Second, four defendants

contend that they were entitled to minor role reductions in their sentences. Third,

three defendants argue that their sentences are unreasonable.



                                          5
 A. The Defendants Waived Their Argument That Their Convictions Are Invalid In
                     Their Unconditional Guilty Pleas.

      The defendants argue that their convictions are invalid because the district

court lacked subject matter jurisdiction. The defendants contend that the district

court erroneously concluded that the “Rio Mar I was, at the time it was interdicted

by the United States Coast Guard, a vessel subject to the jurisdiction of the United

States, [because] the government of [Colombia], the F/V Rio Mar I’s flag nation,

consented to the enforcement of United States law by the United States.” See 46

U.S.C. App. §§ 1903(a), (c)(1)(C), (f). We disagree.

      The problem for each defendant is that each entered an unconditional plea of

guilty. We review de novo whether a voluntary, unconditional plea of guilty

waives the ability to appeal a particular issue. See United States v. Patti, 337 F.3d

1317, 1320 n.4 (11th Cir. 2003). “[A] voluntary, unconditional guilty plea waives

all nonjurisdictional defects in the proceedings.” Id. at 1320.

      The defendants’ argument that jurisdiction did not exist over the Rio Mar I is

different from a challenge to the authority of the district court over the case and

controversy. Under the Maritime Drug Law Enforcement Act, “[i]t is unlawful for

any person . . . on board a vessel subject to the jurisdiction of the United States”

knowingly to possess with the intent to distribute a controlled substance. 46

U.S.C. App. § 1903(a). Because the indictments of the defendants charged them

with a violation of this law of the United States, the district court had subject

                                           6
matter jurisdiction over their actions. See McCoy v. United States, 266 F.3d 1245,

1252 n.11 (11th Cir. 2001); 18 U.S.C. § 3231. The defendants waived the

argument that the Rio Mar I was not a vessel subject to the jurisdiction of the

United States when they pleaded guilty unconditionally. See Patti, 337 F.3d at

1320.

  B. The Argument of Mina, Belalcazar-Vallealla, Vallecilla-Velez, and Murillo-
   Cuero That They Were Entitled To A Minor Role Reduction Is Subject To An
                        Enforceable Appeal Waiver.

        Mina, Belalcazar-Vallealla, Vallecilla-Velez, and Murillo-Cuero argue that

the district court erred when it denied them a minor role reduction, but the

government contends that an enforceable appeal waiver bars this argument. A

defendant may waive his statutory right to appeal. See United States v. Grinard-

Henry, 399 F.3d 1294, 1296 (11th Cir. 2005). “Waiver will be enforced if the

government demonstrates either: (1) the district court specifically questioned the

defendant about the waiver during the plea colloquy, or (2) the record clearly

shows that the defendant otherwise understood the full significance of the waiver.”

Id. (quoting United States v. Benitez-Zapata, 131 F.3d 1444, 1446 (11th Cir. 1997)

(internal quotation marks omitted).

        We agree with the government. The record establishes that the district court

specifically questioned Mina, Belalcazar-Vallealla, Vallecilla-Velez, and Murillo-

Cuero during the plea colloquy about the appeal waiver and adequately explained



                                          7
the significance of the waiver. Because Mina, Belalcazar-Vallealla, Vallecilla-

Velez, and Murillo-Cuero knowingly and voluntarily waived the right to appeal

their sentences on this ground, we dismiss this portion of their appeals.

     C. The Sentences of Mina, Vallecilla-Velez, and Belalcazar-Vallealla Are
                                 Reasonable.

      Three of the defendants challenge the reasonableness of their sentences.

Mina argues that his sentence of 188 months of imprisonment is unreasonable

because the government offered to recommend a sentence of eight years of

imprisonment and Mina’s history and characteristics support imposition of a lower

sentence. Vallecilla-Velez argues that his sentence of 235 months of imprisonment

is grossly disproportionate to similarly situated defendants. Belalcazar-Vallealla

challenges his below-Guidelines sentence of 144 months of imprisonment and

argues that his “sentence is disparate from the other similarly situated defendant.”

These arguments fail.

      We review a sentence for reasonableness. United States v. Talley, 431 F.3d

784, 785 (11th Cir. 2005). “Review for reasonableness is deferential.” Id. at 788.

“[T]he party who challenges the sentence bears the burden of establishing that the

sentence is unreasonable in the light of both [the] record and the factors in section

3553(a).” Id. “When we review a sentence for reasonableness, we do not, as the

district court did, determine the exact sentence to be imposed.” Id. “We must

evaluate whether the sentence imposed by the district court fails to achieve the

                                           8
purposes of sentencing as stated in section 3553(a).” Id. “[W]hen the district court

imposes a sentence within the advisory Guidelines range, we ordinarily will expect

that choice to be a reasonable one.” Id.

      The transcript of the sentencing hearing establishes that the district court

sentenced Mina, Vallecilla-Velez, and Belalcazar-Vallealla after careful

consideration of their arguments in favor of mitigation, the Guidelines, and the

sentencing factors of section 3553(a). Mina was sentenced at the low-end of the

Guidelines range. Vallecilla-Velez’s sentence was within the Guidelines-range and

higher than the sentences of his codefendants because the district court determined

that, unlike some of the other defendants, Vallecilla-Velez was not entitled to an

reduction for acceptance of responsibility. Belalcazar-Vallealla’s sentence was

below the Guidelines range. The sentences of Mina, Vallecilla-Velez, and

Belalcazar-Vallealla are reasonable.

      AFFIRMED IN PART; DISMISSED IN PART.




                                           9